Citation Nr: 0730091	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for nocturnal 
myoclonus, to include as secondary to service-connected 
disability.

2.	Entitlement to service connection for nocturnal myoclonus, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.R. Weaver




INTRODUCTION

The veteran served on active duty from March 1976 to June 
1976 and November 1990 to May 1991.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
that declined to reopen the veteran's previously denied claim 
for service connection for nocturnal myoclonus.  

The RO previously denied service connection for a nervous 
sleep disorder on a direct basis.  This claim involves new 
and material evidence for service connection and the veteran 
has claimed service connection as secondary to his service- 
connected fibromyalgia.  The United States Court of Appeals 
for Veterans Claims (Court) has held that alternative 
theories of entitlement to the same benefit do not constitute 
separate claims, but are instead encompassed within a single 
claim.  See Roebuck v. Nicholson, 20 Vet. App 307 (2006); 
Bingham v. Principi, 18 Vet App. 470 (2004).  Therefore, new 
and material evidence is necessary to reopen a claim for the 
same benefit asserted under a different theory.  Ashford v. 
Brown, 10 Vet App. 120 (1997).  Thus, the issues regarding 
nocturnal myoclonus that are before the Board are as noted on 
the first page of this decision. 

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for nocturnal myoclonus 
before reaching the merits of the service connection claim.  

The issue of entitlement to service connection for nocturnal 
myoclonus to include as secondary to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


FINDINGS OF FACT

1.	Service connection for nocturnal myoclonus was denied in 
an unappealed RO rating decision in March 2003.

2.	Evidence received since the March 2003 rating decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the veteran's claims 
for service connection for nocturnal myoclonus, to include as 
secondary to service-connected disability.


CONCLUSIONS OF LAW

1.	The March 2003 rating decision that denied service 
connection for nocturnal myoclonus is a finally adjudicated 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.	New and material evidence has been received to reopen the 
claims for service connection for nocturnal myoclonus, to 
include as secondary to service-connected disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and a rating 
decision in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the most recent final adjudication in the 
July 2005 statement of the case.  

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent are not applicable in this case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Here, the RO denied the veteran's claims for 
service connection for nocturnal myoclonus in March 2003 and 
the veteran did not file a timely appeal.  Thus, the March 
2003 decision is a finally adjudicated claim.

Under applicable law, the VA can only reopen a finally 
adjudicated claim and review the former disposition if new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).  For claims to reopen a finally decided claim, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2006).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).  

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the new evidence is presumed for the purpose 
of determining whether the new evidence is material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final 
decision consisted of the veteran's own statements, his 
service records, VA medical records from August 1988 to 
February 2003, VA medical statements dated January 2003 and 
March 2002, an after action report dated May 1991, statements 
from two of the veteran's sisters and the veteran's mother, 
and a letter from the veteran's representative dated 
September 2001.  Although the record showed that the veteran 
had been diagnosed with nocturnal myoclonus, it did not show 
that that condition was related to or incurred during active 
duty.  Accordingly, the RO denied the claim.

Instead of formally appealing the March 2003 denial, however, 
the veteran submitted a new claim in July 2003 requesting 
service connection for sleep disorder.  The RO concluded that 
the new claim was merely an attempt to reopen the March 2003 
denial of service connection for sleep apnea and nocturnal 
myoclonus.  Accordingly, in a rating decision dated February 
2004, the RO denied the July claim because the evidence 
submitted was not new and material.  The veteran submitted a 
VA Form 9 in September 2005 perfecting his current appeal for 
entitlement to service connection for nocturnal myoclonus to 
include as secondary to service-connected disability.   

Upon review, the Board finds that the current record contains 
evidence not previously submitted to agency decision makers.  
The new evidence includes information about fibromyalgia 
syndrome that discusses that condition's association with 
myoclonus, a sleep study report from February 2004 that shows 
the veteran's leg myoclonus index at 20, a VA examination 
report dated March 2005 wherein the examiner stated that 
myoclonus is commonly associated with fibromyalgia, a rating 
decision issued March 2005 granting service connection for 
fibromyalgia with an evaluation of 10 percent, and statements 
from the veteran's representative dated September 2005 and 
June 2007 asserting that the proffered evidence establishes a 
link between the veteran's service-connected fibromyalgia and 
his nocturnal myoclonus.  The Board finds that the new 
evidence is material because it raises a reasonable 
possibility that the veteran's nocturnal myoclonus is related 
to or aggravated by his service connected fibromyalgia.  
Thus, the veteran's claim for service connection for 
nocturnal myoclonus is reopened because new and material 
evidence has been submitted.  


ORDER

The claim for service connection for nocturnal myoclonus is 
reopened.  The appeal is allowed to that extent only.    

REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).

Under applicable law, the veteran may be entitled to service 
connection for nocturnal myoclonus if that condition is 
proximately due to or the result of his service-connected 
fibromyalgia or if the veteran's service-connected 
fibromyalgia aggravates his nocturnal myoclonus.  38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  In 
a March 2005 VA examination report, the examiner stated that 
fibromyalgia is most of the time accompanied by other 
manifestations including myoclonus.  He opined that 
"myoclonus in this veteran seems to be less likely than not 
due to fibromyalgia itself."  That examiner, however, did 
not express an opinion as to whether the service connected 
fibromyalgia aggravates the veteran's nocturnal myoclonus.  
Hence, the Board finds that a remand for an opinion regarding 
aggravation is in order. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine if his nocturnal 
myoclonus is aggravated by his 
fibromyalgia.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The claims folder must be made available 
to the medical reviewer and the report 
should note review of the claims folder.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's nocturnal myoclonus is 
aggravated (permanently increased in 
severity beyond the natural progress of 
the condition) by his service-connected 
fibromyalgia.  The examiner should 
reconcile the opinion with all other 
opinions of record, including the March 
2005 VA examination.

2.  Then, readjudicate the claim for 
service connection for nocturnal 
myoclonus.  If the benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


